                                             THE HONORABLE ROBERT S. LASNIK

                 UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF WASHINGTON
                          SEATTLE DIVISION
                                     X
MALDEN TRANSPORTATION, INC., et al.,   Miscellaneous Action No. 2: 18-mc-00098-
                   Plaintiff,          RSL

       vs.                                       [Underlying Action: No. 16-cv-12538-NMG
                                                 consolidated with:
UBER TECHNOLOGIES, INC.                          C.A. No. 1:16-cv-12651-NMG;
                     Defendant.                  C.A. No. 1:17-cv-10142-NMG;
                                                 C.A. No. 1:17-cv-10180-NMG;
                                                 C.A. No. 1:17-cv-10316-NMG;
                                                 C.A. No. 1:17-cv-10598-NMG; and
                                                 C.A. No. 1:17-cv-10586-NMG (D. Mass)]

                                                 STIPULATION AND ORDER




       WHEREAS, Uber Technologies Inc., and Raiser LLC (together, “Uber”) filed a Motion

to Compel Production of Documents from Third-Parties Medallion Bank and Medallion Capital

(the “Motion”) on October 5, 2018 (ECF 1);

       WHEREAS, under Local Rule 7(d)(3), Medallion Bank and Medallion Capital are

required to respond to the Motion by Monday, October 22;
        WHEREAS, if a reply is required, Uber must file the reply by October 26, 2018; and

        WHEREAS, the parties are currently engaged in negotiations with the aims of resolving

and mooting the Motion, and have agreed to an extension of deadlines.

        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED:

   1. Medallion Bank and Medallion Capital shall file their response to the Motion by October

        26, 2018;

   2.   Uber shall file a reply, if needed, by November 2, 2018; and

   3. The Motion shall be noted on November 2, 2018.




                                              -2-
DATED: October 22, 2018

Presented by:

WILLKIE FARR & GALLAGHER LLP            COOLEY LLP

By: ___________________                 By: _______________________
Todd. G. Cosenza (Not Admitted)         Christopher B. Durbin (41159)
787 Seventh Avenue                      Jeffrey D. Lombard (50260)
New York, New York 10019                1700 Seventh Avenue, Suite 1900
                                        Seattle, WA 98101-1355
Attorneys for Medallion Bank            Telephone: (206) 452-8700
and Medallion Capital, Inc.             Fax: (206) 452-8800
                                        Email: cdurbin@cooley.com
                                        Email: jlombard@cooley.com

                                        Michael N. Sheetz (Not Admitted)
                                        Adam S. Gershenson (Not Admitted)
                                        Timothy W. Cook (Not Admitted)
                                        Julianne Landsvik (Not Admitted)
                                        500 Boylston Street
                                        Boston, MA 02116
                                        Tel.: (617) 937-2300
                                        Fax: (617) 937-2400
                                        msheetz@cooley.com
                                        agershenson@cooley.com
                                        tcook@cooley.com


                                        Beatriz Mejia (Not Admitted)
                                        Cooley LLP
                                        101 California Street, 5th Floor
                                        San Francisco, CA 94111
                                        Tel: (415) 693-2000
                                        Fax: (415) 693-2222
                                        mejiab@cooley.com
                                        Attorneys for Defendants
                                        Uber Technologies, Inc., and Raiser,




                                  -3-
IT IS SO ORDERED:



Dated this 29th day of October, 2018.




                                              A
                                              Robert S. Lasnik
                                              United States District Judge 




                                        -4-
